COURT OF APPEALS OF VIRGINIA


Present: Judge McClanahan, Senior Judges Coleman and Annunziata


WALKER SEAL COMPANIES, INC. AND
 THE HARTFORD INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 2865-05-4                                         PER CURIAM
                                                                    MAY 2, 2006
BRIAN R. HADFIELD


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Roger L. Williams; John T. Cornett, Jr.; Williams & Lynch, on
                 briefs), for appellants.

                 (Peter J. Jones, on brief), for appellee.


       Walker Seal Companies, Inc. and its insurer appeal a decision of the Workers’

Compensation Commission finding that (1) Brian R. Hadfield’s (claimant) claim for his C5-6

injury was not barred by Code § 65.2-601;1 and (2) claimant’s disability and wage loss were

causally related to his compensable injury by accident.2 We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Hadfield v. Walker Seal Companies,


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         Because we summarily affirm the commission’s finding that claimant’s claim for his
C5-6 injury was included as part of his original claim and not barred by Code § 65.2-601, we
need not address the additional question raised by claimant pursuant to Rule 5A:21(b) as to
whether the increased herniation to C5-6 following his surgery at C6-7 was a compensable
consequence of his original C6-7 injury, and therefore, constituted a change in condition
governed by the limitations period contained in Code § 65.2-708.
       2
         On appeal, employer does not challenge the commission’s findings that claimant’s
application for permanent partial disability benefits was timely filed and that claimant had
reached maximum medical improvement. Accordingly, those findings are binding and
conclusive upon us.
Inc. et al., VWC File No. 203-83-68 (Nov. 3, 2005). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-